DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (US 2017/0297921) in view of Egashira et al (US 2002/0029789) and Furutani et al (US 2013/0316485).
Richardson et al teaches a device for fabricating a semiconductor material device comprising a housing (chamber enclosure 110) structured to include an interior 310) to the interior chamber to allow a liquid solution to enter, a second access opening to the interior chamber to allow the liquid solution to exit (outlet port 320), and a third access opening to the interior chamber to allow a gas to exit or enter (gas source 350, 355); a heating unit (electrical heater, paragraph [0041], [0087]) to apply heat into the interior chamber; a holder 120 disposed within the interior chamber and structured to include two receiving surfaces (end plate pieces 160 connected by multiple posts 150) to receive a sample or substrate 180 between the two receiving surfaces upon which to fabricate semiconductor device layers, wherein the holder is oriented in the interior chamber such that the receiving surface is two receiving surfaces extend along a vertical direction (See Fig 1; paragraph [0044], [0049]); and a motor (electric motor, paragraph [0045]) coupled to the holder and operable to drive rotational movement of the holder within the interior chamber to cause the holder to spin about its central a horizontal axis of the holder, the motor coupled to the holder via a rotational drive shaft 190 extending along a horizontal direction from the horizontal axis of the holder, wherein the device is operable to facilitate deposition and growth of a semiconductor layer on the substrate during spinning of the holder immersed in the liquid solution under applied heat within the interior chamber to produce a semiconductor material device and the holder is structured to hold the sample or substrate such that a top surface of the sample or substrate is aligned along the vertical direction during the spinning of the holder (See paragraphs [0027]-[0064] and Figs 1-3 which teaches apparatus for horizontal rotation of vertically aligned substrates for ZnO crystal growth). Richardson et al teaches a housing comprising a first side wall and a 
Richardson et al also teaches the chamber enclosure may include at least one inlet port and at least one outlet port with a specified path for fluid flow may include a path to flow from one or more fluid sources to one or more fluid drains (Fig 3; [0041], [0052]-[0060]). However, Richardson et al does not explicitly teach the location of the inlets and outlets.
In substrate processing apparatus, Egashira et al teaches a housing 26 structured to include an inner chamber 27 comprising a first sidewall including a first access 74b, a second sidewall including a second access to allow liquid solution to exit and a third access opening to the interior chamber to allow gas to exit (drain 64 and exhaust port 66)  and a holder disposed within the interior chamber and structured to include two receiving surfaces to receive a sample or substrate between the two receiving surfaces to fabricate semiconductor device layers, wherein the holder ( wafer engagement members 71a,71b, 72a,72b,83a,83b) is oriented in the interior chamber such that the two receiving surfaces 70a, 70b extend in a space between a first vertical end of the holder and a second vertical end of the holder along a vertical direction; and a motor 23 coupled to the holder and operable to drive rotational movement of the holder within the interior chamber to cause the holder to spin about a horizontal axis of the holder, the motor 23 is coupled to the holder through the second side wall via a rotational drive shaft 23a extending along a horizontal direction from the horizontal axis of the holder, wherein the first access opening 74b is located between the first vertical 62 and the third access opening 66 are located on opposite sides of the rotational drive shaft along the vertical direction (See Figs 4-5; [0052]-[0066]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Richardson et al by providing ports capable of supplying and discharging solution on the first side and the second side of the housing located between the first vertical end of the holder and the second vertical end of the holder, as claimed and as taught by Egashira et al, to provide control of fluid flow within the chamber and provide discharge of fluids and supply of solutions to the chamber.
The combination of Richardson et al and Egashira et al teaches a first access opening 74b on a second wall and a rotational drive shaft extending through the second wall, and a first wall with a second access opening 62 and a third access opening 66 ( Egashira Fig 4).  Richardson et al also teaches the chamber enclosure may include at least one inlet port and at least one outlet port with a specified path for fluid flow may include a path to flow from one or more fluid sources to one or more fluid drains (Fig 3; [0041], [0052]-[0060]), which clearly suggests a plurality of inlet and outlets would have been obvious to one of ordinary skill in the art at the time of filing.
In substrate processing apparatus, Furutani et al teaches a processing tank 30 comprising supply units with a left upper port 88L, left lower port 90L, a right upper port 88R, and lower right port 90R (Fig 13A-F) wherein the fluid flow control units supply solution and discharge through the ports ([0100]-[0123]). 

 Referring to claim 2, 4, the combination of Richardson et al, Egashira et al and Furutani et al teaches a data processing unit including a processor to process data and a memory to store or buffer data, wherein the data processing unit is in communication with the motor to control operation of the motor and the heating unit to regulate heating of the interior chamber by the heating unit. (See Richardson [0033]-[0038], [0052], [0077]-[0094] which teaches a control system comprising computer instructions connected to a memory for controlling particular processing related parameters, such as rotational speed of the holder and temperature set points).
Referring to claim 3, the combination of Richardson et al, Egashira et al and Furutani et al teaches thermocouple temperature sensors (Richardson [0087]).
Referring to claim 5, the combination of Richardson et al, Egashira et al and Furutani et al teaches an electric heater for heating a conductive shell, which reads on a heating unit disposed in one or more compartments of the housing. (See Richardson paragraph [0041], [0087]).
Referring to claim 7, the combination of Richardson et al, Egashira et al and Furutani et al teaches a container 399 to store the solution to be provided into the interior chamber, the container structured to include an exterior casing with a hollow interior to contain the solution; and a fluidic conduit coupled between the container and 399 connected to the chamber enclosure via fluid lines).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, and 7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Egashira does not teach the claimed relative arrangement of the second access opening, third access opening and drive shaft is noted but not found persuasive. As discussed above, the examiner admits the Egashira does not teach the claimed relative arrangement. However, Egashira does teach discharge opening 74a on a first side and a second discharge opening 74b thru a second wall, and the rotation shaft 23a thru the second wall (See Fig 4-5). Richardson et al also teaches the chamber enclosure may include at least one inlet port and at least one outlet port with a specified path for fluid flow may include a path to flow from one or more fluid sources to one or more fluid drains (Fig 3; [0041], [0052]-[0060]), which clearly suggests a plurality of inlet and outlets would have been obvious to one of ordinary skill in the art at the time of filing. Furutani et al teaches a processing tank 30 comprising supply units with a left upper port 88L, left lower port 90L, a right upper port .
Allowable Subject Matter

Claims 12, 13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Maegawa (US 2013/0048034), Tice et al (US 2015/0197861), Lee et al (US 2009/0090396), Kususara et al (US 2012/0006726), Riedel et al (US 6,817,369) and , Shindo et al (US 6,109,278). The prior art of record teaches a bath apparatus with a housing, a tank, a lid, a removable wafer holding cassette, and a first and second chemical supply line, where the first chemical supply line having nozzles positioned along the length of a continuous part located along the bottom of the tank. The prior art does not teach, suggest or provide any rationale for the combination of limitations which would also require a second chemical supply line has a continuous part of the second chemical supply line located inside the growth chamber, the continuous part of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714